NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0627n.06

                                             No. 12-5763
                                                                                            FILED
                             UNITED STATES COURT OF APPEALS                              Jul 02, 2013
                                  FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


In re: WILLIAM W. PIERCE, JR.,                          )
                                                        )
                Debtor,                                 )
                                                        )
MAXIE E. HIGGASON, JR.,                                 )
CHAPTER 7TRUSTEE,                                       )
                                                        )        ON APPEAL FROM THE UNITED
                Plaintiff-Appellee,                     )        STATES DISTRICT COURT FOR
                                                        )        THE EASTERN DISTRICT OF
 v.                                                     )        KENTUCKY
VANDERBILT MORTGAGE AND FINANCE,                        )
INC.,                                                   )
                                                        )        AMENDED OPINION
                Defendant-Appellant.                    )



Before: MOORE, SUTTON, and DONALD, Circuit Judges.


        Bernice B. Donald, Circuit Judge. Maxie E. Higgason, Jr., a Chapter 7 Trustee, brought

a strong-arm proceeding against Appellant Vanderbilt Mortgage and Finance, Inc. (Vanderbilt) to

avoid a lien claimed by Vanderbilt against William W. Pierce, Jr.’s manufactured home. Vanderbilt

failed to submit its Certificate of Title and title lien statement to the county clerk in Pierce’s county

of residence for notation of its security interest on the Certificate of Title. We quite recently

confronted virtually identical factual and legal issues in Vanderbilt Mortgage & Fin., Inc. v.

Westenhoefer, No. 11-6216, (6th Cir. March ___, 2013). There, we concluded, that a security

interest in a manufactured home is not properly perfected under Kentucky law unless the Certificate
No. 12-5763
Vanderbilt Morg. & Fin., Inc. v. Higgason

of Title has been submitted to the county clerk in the debtor’s county of residence for the security

interest to be noted on the Certificate of Title by that clerk. That did not happen here. On the basis

of Westenhoefer, we AFFIRM.




                                                -2-